This case is an appeal to this court by plaintiff in error, defendant below, from an order made by the Corporation Commission of the state requiring it to build a side track to serve the industry of the defendant in error the Snyder Ice  
Storage Company, who was complainant below. The facts, as developed at the hearing and found in the order, bring the case within the rule announced by this court in the case ofChicago, Rock Island   Pacific Ry. Co. v. State et al.,23 Okla. 94, 99 P. 901, and Atchison, Topeka   Santa Fe RailroadCompany v. State of Oklahoma and J. B. Davis, 24 Okla. 616,104 P. 908, and St. Louis   San Francisco Railroad Company v.Haywood et al., ante, p. 417, 106 P. 862. The complainant sought relief under section 18 of article 9 of the Constitution (Snyder's Const. p. 238), when under the facts its remedy was provided for by section 33 of article 9 of the Constitution (Snyder's Const. p. 267). *Page 421 
For the reason set forth in the foregoing opinions, the order of the Corporation Commission is reversed.
All the Justices concur.